Case 20-40077-bem       Doc 18     Filed 04/20/20 Entered 04/20/20 15:25:38              Desc Main
                                   Document     Page 1 of 5


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                 ROME DIVISION

   IN RE:                                        )
                                                 )       CASE NO. 20-40077-BEM
            Robert LaVerne McCormick, Jr.        )
                                                 )       CHAPTER 13
            Debtor.                              )

      NOTICE OF PLEADING, DEADLINE TO OBJECT AND FOR HEARING
             Robert LaVerne McCormick, Jr. has filed a Motion to Suspend Plan Payments
     on April 20, 2020. Pursuant to General Order No. 24-2018, the Court may consider
     this matter without further notice or a hearing if no party in interest files a response or
     objection within twenty-one (21) days from the date of service of this notice. If you
     object to the relief requested in this pleading, you must timely file your objection
     with the Bankruptcy Clerk at Clerk, U.S. Bankruptcy Court, Room 339, 600 East
     First Street Rome, Georgia 30161-3187, and serve a copy on the movant's attorney,
     Dan Saeger, 706 S Thornton Avenue Suite D, Dalton, GA 30720, and any other
     appropriate persons by the objection deadline. The response or objection must explain
     your position and be actually received by the Bankruptcy Clerk within the required
     time.
           A hearing on the pleading has been scheduled for June 10, at 10:00 AM, in
    Courtroom 342, U.S. Courthouse, 600 East First Street, Rome, GA 30161. If an
    objection or response is timely filed and served, the hearing will proceed as
    scheduled. If you do not file a response or objection within the time permitted,
    the Court may grant the relief requested without further notice or hearing
    provided that an order approving the relief requested is entered at least one
    business day prior to the scheduled hearing. If no objection is timely filed, but no
    order is entered granting the relief requested at least one business day prior to the
    hearing, the hearing will be held at the time and place as scheduled.

           Your rights may be affected. You should read these papers carefully and
    discuss them with your attorney, if you have one in this bankruptcy case. If you do
    not have an attorney, you may wish to consult one.


   Dated: 4/20/2020                                      /s/ Dan Saeger
                                                         Dan Saeger
                                                         GA Bar No. 680628
                                                         706 S Thornton Ave Ste D
                                                         Dalton, GA 30720
                                                         706-529-5566
Case 20-40077-bem        Doc 18     Filed 04/20/20 Entered 04/20/20 15:25:38            Desc Main
                                    Document     Page 2 of 5



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                        )
                                                 )       CASE NO. 20-40077-BEM
            Robert LaVerne McCormick, Jr.        )
                                                 )       CHAPTER 13
            Debtor.                              )

                            MOTION TO SUSPEND PAYMENTS

            COMES NOW, Robert LaVerne McCormick, Jr., by and through the
   undersigned counsel, and files this “Motion to Suspend Payments,” showing this
   Honorable Court the following:
                                                 1.
            Debtor filed a petition constituting an Order For Relief under Title 11 U.S.C.
   Chapter 13 on January 10, 2020.
                                                 2.
            Debtor’s Chapter 13 Plan has not yet been confirmed.
                                                 3. .
            Debtor respectfully requests a suspension in his Chapter 13 Plan payments for one
   month as he was unable to work due to COVID-19.


   WHEREFORE, Debtor prays;
            (a) That this “Motion to Suspend Payments” be filed, read and considered;
            (b) That Debtor be allowed to suspend payment to the Chapter 13 Trustee for the
               month of March; and
            (c) That this Honorable Court grant such other and further relief as it may deem
               just and proper.


   This 20th day of April, 2020.

                                                                 Respectfully submitted,
Case 20-40077-bem   Doc 18   Filed 04/20/20 Entered 04/20/20 15:25:38   Desc Main
                             Document     Page 3 of 5



                                                    __/s/__________________
                                                    Dan Saeger
                                                    Attorney for the Debtor
                                                    GA Bar No.: 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   706.529.5566
   dan@whitfieldcountylaw.com
Case 20-40077-bem        Doc 18    Filed 04/20/20 Entered 04/20/20 15:25:38              Desc Main
                                   Document     Page 4 of 5


                                CERTIFICATE OF SERVICE

           This is to certify that on this day I served the following parties with a copy of the
   attached “Motion to Suspend Payments and Notice of Hearing” by placing true and
   correct copies of the same in the United States Mail with adequate postage affixed to
   insure delivery, addressed to:

   All parties on the attached Matrix.


   This 20th day of April, 2020.

                                                          __/s/__________________
                                                          Dan Saeger
                                                          Attorney for Debtor
                                                          Georgia Bar No. 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   706.529.5566
   dan@whitfieldcountylaw.com
Label Matrix forCase
                  local 20-40077-bem
                        noticing             Doc 18
                                                 DALTONFiled  04/20/20
                                                        DIAGNOSTIC ASSOC. LP Entered 04/20/20 15:25:38
                                                                                              First Premier Desc Main
113E-4                                                Document           Page
                                                 C/O NATIONWIDE RECOVERY SERVICE 5 of 5       PO Box 5524
Case 20-40077-bem                                    PO BOX 8005                                          Sioux Falls, SD 57117-5524
Northern District of Georgia                         CLEVELAND, TN 37320-8005
Rome
Mon Mar 30 09:07:15 EDT 2020
HAMILTON MEDICAL CENTER INC                          LVNV Funding, LLC                                    Mariner Finance
C/O NATIONWIDE RECOVERY SERVICE                      Resurgent Capital Services                           8211 Town Center Dr
PO BOX 8005                                          PO Box 10587                                         Nottingham, MD 21236-5904
CLEVELAND, TN 37320-8005                             Greenville, SC 29603-0587


Robert LaVerne McCormick Jr.                         (p)NATIONWIDE RECOVERY SERVICE                       Orion FCU
PO Box 994                                           PO BOX 8005                                          400 Monroe Ave
Adairsville, GA 30103-0994                           CLEVELAND TN 37320-8005                              Memphis, TN 38103-3212



Orion Federal Credit Union                           Dan Saeger                                           Syncb/Care Credi
400 Monroe Ave.                                      Saeger & Associates, LLC                             PO Box 960061
Memphis, TN 38103-3212                               Suite D                                              Orlando, FL 32896-0061
                                                     706 S Thornton Ave
                                                     Dalton, GA 30720-8212

Mary Ida Townson
Chapter 13 Trustee
Suite 1600
285 Peachtree Center Ave, NE
Atlanta, GA 30303-1259



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Nationwide Recovery
545 Inman St W
Cleveland, TN 37311-1768




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Mariner Finance, LLC                              End of Label Matrix
8211 Town Center Drive                               Mailable recipients    12
Nottingham, MD 21236-5904                            Bypassed recipients     1
                                                     Total                  13
